11-3574
Springfield Hospital v. Hoffman



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 28th day of November, two thousand twelve.

Present:    DENNIS JACOBS,
                        Chief Judge,
            ROSEMARY S. POOLER,
            PETER W. HALL,
                        Circuit Judges.
_____________________________________________________

SPRINGFIELD HOSPITAL,
                                    Plaintiff-Appellant,

                            -v-                                               11-3574-cv

ROBERT HOFMANN, Secretary, Vermont Agency of Human Services, SUSAN BESIO,
Director, Office of Vermont Health Access,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:            Michael A. Duddy, Kelly, Remmel & Zimmerman, Portland, Me.

Appearing for Appellee:             David R. Cassetty, Assistant Attorney General, Office of the
                                    Attorney General for the State of Vermont (William H. Sorrell,
                                    Attorney General; Jana M. Brown, Assistant Attorney General, on
                                    the brief)

        Appeal from the United States District Court for the District of Vermont (Reiss, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
        Springfield Hospital (the “Hospital”) appeals from the April 9, 2010 decision and order
of the United States District Court for the District of Vermont (Reiss, J.) granting in part and
denying in part defendants’ motion to dismiss; and the August 4, 2011 opinion and order
granting defendants’ motion for summary judgment. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        The Hospital challenges the district court's finding that it lacked a private cause of action
under the relevant Medicaid statutes sufficient to state a claim pursuant to Section 1983. The
Hospital’s Section 1983 claim rests on alleged violations of 42 U.S.C. § 1396a(a)(13)(A),42
U.S.C. § 1396a(a)(30), 42 U.S.C. § 1396r-4, and related federal regulations. As the district court
properly found, the Hospital’s claims are foreclosed by our decision in New York Ass'n of
Homes and Servs. for the Aging, Inc. v. DeBuono, 444 F.3d 147 (2d Cir. 2006) (“DeBuono”). As
established by DeBuono, “health care providers have no enforceable federal rights under §§
1396a(a)(13)(A) and 1396a(a)(30)(A).” Id. Moreover, section 1396r-4, which was not at issue
in DeBuono, lacks the rights-creating language that would imply a private cause of action. See
Children’s Seashore House v. Waldman, 197 F.3d 654, 659-60 (3d Cir. 1990).

        The Hospital also contends that the district court erred in dismissing its claims brought
pursuant to the Supremacy Clause. Count V of its complaint alleges that the Defendants’ new
DSH payment methodology, “is preempted by federal law under the Supremacy Clause.” The
Hospital argues that the state’s actions taken to implement the new payment methodology fail to
comply with the procedural or substantive requirements of the Medicaid Act, conflict with
federal law, and are therefore preempted. However, as the district court properly found, the
Hospital failed to plead that a Vermont law conflicts with a federal law, but instead pleads that
the DSH rate calculation, made by a division of Vermont’s executive branch, fails to comply
with federal law. The Supremacy Clause claim was properly dismissed. Moreover, the Hospital
cannot maintain an action for a declaratory judgment without an underlying federal cause of
action. See In re Joint E. & S. Dist. Asbestos Litig., 14 F.3d 726, 731 (2d Cir. 1993) (no
independent cause of action grounded in the Declaratory Judgment Act). A prayer for relief,
standing alone, simply does not satisfy the requirement that a case or controversy exist. Id. at
731; see also National Fire Union Ins. Co. of Pittsburgh, Pa. v. Karp, 108 F.3d 17, 21 (2d Cir.
1997).

       We have examined the remainder of the hospital’s arguments and find them to be without
merit. While we are not unsympathetic to the Hospital’s lack of a remedy, we are bound by the
law Congress creates, as well as our own precedent.

       Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2